76295-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-18325: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76295-COA


Short Caption:CITY OF HENDERSON VS. SPANGLERCourt:Court of Appeals


Related Case(s):76295


Lower Court Case(s):Clark Co. - Eighth Judicial District - A759871Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:01/28/2020 at 10:30 AMOral Argument Location:William S. Boyd School of Law - UNLV


Submission Date:01/28/2020How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCannon Cochran Management Services, Inc.Daniel L. Schwartz
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


AppellantCity of HendersonDaniel L. Schwartz
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentJared SpanglerLisa M. Anderson
							(Greenman Goldberg Raby & Martinez)
						Thaddeus J. Yurek, III
							(Greenman Goldberg Raby & Martinez)
						





Docket Entries


DateTypeDescriptionPending?Document


09/12/2019Case Status UpdateTransferred from Supreme Court.  (COA)


12/11/2019Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this appeal.  Accordingly, the appeal will be scheduled for oral argument on January 28, 2020, at 10:30 a.m. at the Thomas and Mack Moot Court Facility on the campus of the William S. Boyd School of Law in Las Vegas. (COA).19-50169




01/13/2020Notice/OutgoingIssued Oral Argument Reminder Notice:  Oral argument for this case has been scheduled for January 28, 2020 at 10:30 am for 30 minutes at William S. Boyd School of Law - UNLV /Moot Courtroom. (mh)20-01530




01/28/2020MotionFiled Max Michor of the Las Vegas Review Journal Requesting Access to Photograph Oral Arguments in Docket Nos.  76295-COA and 76781-COA.  (COA)20-03783




01/28/2020MotionFiled Alexander Falconi of Our Nevada Judges Requesting Cameras in the Courtroom in Docket Nos. 76295-COA and 76781-COA. (COA)20-03785




01/28/2020Case Status UpdateOral argument held this day. Case submitted for decision. (COA)


01/28/2020Order/ProceduralFiled Order Granting Media Request. A request having been made by Las Vegas Review-Journal seeking access to the Nevada Court of Appeals oral arguments for the purpose of photographic or electronic coverage of the hearings to be held January 28, 2020, beginning at 10:30 a.m. and 11:00 a.m., in the above-entitled matters; I is hereby ordered that permission is granted for photographic or electronic media coverage of the court proceedings, for news purposes and not for commercial exploitation. Max Michor of Las Vegas Review-Journal is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants. Nos. 76295/76871. (COA).20-03925




01/28/2020Order/ProceduralFiled Order Granting Media Request. A request having been made by Our Nevada Judges seeking access to the Nevada Court of Appeals oral arguments for the purpose of photographic or electronic coverage of the hearings to be held January 28, 2020, beginning at 10:30 a.m. and 11:00 a.m., in the above-entitled matters; I is hereby ordered that permission is granted for photographic or electronic media coverage of the court proceedings, for news purposes and not for commercial exploitation. Max Michor of Las Vegas Review-Journal is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants. Nos. 76295/76871. (COA).20-03928




05/14/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed and remanded." Before: Gibbons/Tao/Bulla. Author: Tao, J. Majority:Tao/Gibbons/Bulla. 136 Nev. Adv. Opn. No. 25. (COA)20-18325




06/08/2020Case Status UpdateTransferred to Supreme Court. (COA)


06/08/2020Case Status UpdateCase Closed. (COA)



Combined Case View